t c memo united_states tax_court don ballantyne and susanne c ballantyne petitioners v commissioner of internal revenue respondent docket no filed date kevin m bagley for petitioners jeffrey a hatfield and mary tseng klaasen for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined the following deficiencies in and additions to petitioners' federal income taxes additions to tax_year deficiency sec_6653 sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure big_number big_number big_number the addition_to_tax for negligence or intentional disregard of rules or regulations is codified under sec_6653 and b for percent of the interest due on the deficiency susanne ballantyne is a party to this case by virtue of having filed a joint_return for the years under consideration with her husband don accordingly don ballantyne hereinafter will be referred to as petitioner some of the issues raised by the pleadings have been disposed of by agreement of the parties the principal unagreed issue focuses on the transfer of acres of land located in escondido california the escondido property in from petitioner to balmac inc balmac an entity he controlled our task is to determine whether that transfer should be characterized as a sale as respondent contends or a tax-free_exchange as petitioner urges in the event we determine that the transfer constituted a sale then we must determine the amount of gain petitioner must recognize therefrom other unagreed issues are whether petitioners had dollar_figure of unreported interest_income in as will be discussed infra petitioner claims that he contributed approximately dollar_figure acres of the escondido property to btg corp a delaware corporation in exchange for big_number shares of its stock and that the balance of the acreage was transferred on petitioner's behalf to balmac whether petitioners are entitled to deduct dollar_figure in for interest petitioner paid to escondido property investment corporation and whether petitioners are liable for additions to tax under sec_6653 and sec_6653 for and respectively on the portion of the underpayment attributable to the transfer of the escondido property to balmac all section references are to the internal_revenue_code for the years in issue all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference background petitioners resided in san diego california at the time they filed their petition petitioner completed years of college and thereafter went to work for a company involved in real_estate development he remained there for approximately years before going out on his own when he formed balmac to engage in the development of real_estate at all relevant times petitioner owned all of the stock of balmac and balmac owned all of the stock of westland holding corp which in turn owned all the stock of westland title co inc wtc in petitioner purchased approximately acres of unimproved land in escondido california from balmac which had purchased the property in the early 1970's in connection with petitioner's purchase of the land petitioner gave balmac a note which was secured_by a_trust deed on the property the acres so acquired by petitioner included the escondido property in title to the escondido property was transferred to wtc as nominee for petitioner and held for petitioner's benefit under the terms of holding agreement no holding agreement petitioner used the name don mclane in the holding agreement and was identified as owner of the escondido property petitioner paid property taxes and other costs associated with the escondido property the escondido property was zoned for industrial use in order to commercially develop and sell the escondido property it had to be mapped and subdivided into smaller parcels as developed the escondido property was known as wine ridge industrial park sale to balmac on date balmac and petitioner executed a real_estate purchase contract and receipt for deposit the purchase agreement providing for the purchase of the escondido property by balmac from petitioner for dollar_figure million byron p halling halling petitioner was raised by his aunt and uncle whose surname was mclane petitioner used his birth surname of ballantyne until age he then used his aunt and uncle's surname for approximately years until the early 1980's when at the urging of his wife and children he resumed using his birth surname an attorney executed the purchase agreement on behalf of petitioner petitioner signed the purchase agreement on behalf of balmac the purchase agreement provided that balmac would make a dollar_figure million cash down payment the balance of the purchase_price was to be deferred and evidenced by a 5-year interest-bearing note closing was to take place by date sometime in early date balmac entered into an agreement with palomar systems and machines inc palomar to develop and sell to the latter a 10-acre lot in wine ridge industrial park closing under the purchase agreement did not occur by date rather on date halling and petitioner executed escrow instructions escrow no with wtc with respect to the contemplated purchase of the escondido property by balmac in date balmac applied for a loan from first commercial bank of san diego the bank with respect to the development of the escondido property the borrowing was to occur in two stages the first of the two stages was to be with respect to the acquisition of the property this loan was to be in the amount of dollar_figure million the second was to be a dollar_figure million development loan with respect to the land acquisition loan the loan application request stated the land purchase calls for dollar_figure cash down we will be putting up dollar_figure and would like first commercial bank to loan the balance these funds dollar_figure will be used dollar_figure for land purchase and dollar_figure for costs and interest this land acquisition loan can be secured_by a first deed_of_trust on acres that we are purchasing the development loan dollar_figure is recorded this loan will be paid in full dollar_figure when for petitioner led the bank to believe that halling was the owner of the escondido property both loan requests were approved by the bank petitioner individually guaranteed repayment of the dollar_figure million land acquisition loan closing for the acquisition loan which was handled by wtc occurred on date as of closing wtc had received funds totaling dollar_figure million dollar_figure from the bank and dollar_figure from balmac wtc issued a check for dollar_figure dollar_figure million less seller's escrow-related fees and costs made payable to itself as petitioner's nominee under the holding agreement recorded documents on date the following documents were recorded in the san diego county recorder's office a grant deed from wtc acting under the holding agreement to balmac with regard to the transfer of the escondido property a deed_of_trust encumbering the escondido property executed by balmac in favor of the bank to secure the dollar_figure million land acquisition loan and a subordinated purchase money deed_of_trust executed in favor of wtc under the holding agreement to secure the balance due by balmac as evidenced by balmac's dollar_figure million note on date the following documents were recorded in the san diego county recorder's office a full reconveyance by the bank to balmac of the escondido property which had previously been conveyed to the bank to secure balmac's dollar_figure million loan and a deed_of_trust with respect to a portion of the escondido property executed by balmac in favor of the bank to secure balmac's note for dollar_figure million covering a portion of the escondido property on date a partial reconveyance by wtc as trustee to balmac with respect to the property securing the deed_of_trust that had been recorded on date was recorded in the san diego county recorder's office on date a full reconveyance by wtc as trustee to balmac with respect to the remaining acreage of the escondido property that had not been released or sold to palomar and a grant deed from balmac to palomar for that portion of the escondido property that was sold to palomar were recorded in the san diego county recorder's office development of wine ridge industrial park a total of dollar_figure acres of the escondido property was developed and sold as lots including the property sold to palomar all negotiations regarding the sale of these lots were undertaken by balmac all correspondence regarding the negotiations for the sale and all documents related to the sale of these lots were signed by petitioner as president of balmac balmac signed the deeds to all sold lots btg corp btg corp btg was incorporated in delaware on date prior to date btg was a dormant_corporation btg had been formed by amcor a california corporation which incorporated and sold other corporations primarily to attorneys for tax planning activities from to amcor had only two employees robert burton burton and lisa aspoy ms aspoy is and at all relevant times was the wife of mark schiavenza schiavenza schiavenza is an attorney specializing in the field of taxation from october of to january or february of he practiced law with harry margolis whose tax planning strategy which involved the circular transfer of funds through the use of offshore entities trusts and shell_corporations has been repudiated by this court on numerous occasions see 92_tc_958 affd without published opinion 921_f2d_280 9th cir erhard v commissioner tcmemo_1991_290 modified tcmemo_1992_376 and tcmemo_1993_25 affd 46_f3d_1470 9th cir leonard v commissioner tcmemo_1985_51 affd without published opinion sub nom robinson v commissioner 816_f2d_684 9th cir schiavenza represented various real_estate developers and referred them to amcor as clients schiavenza also represented escondido property investment corp epic oi weng co ltd a hong kong corporation and the marwick trust a purported offshore_trust formed in guernsey the channel islands petitioner was a client of schiavenza upon the advice of schiavenza in date petitioner entered into a management_contract with amcor with respect to btg in connection with that arrangement petitioner agreed to acquire all the stock of btg in exchange for a portion of the escondido property corporate minutes authorizing petitioner's acquisition of the btg stock were backdated to date capitalization agreement petitioner's acquisition of btg stock for property was memorialized in a capitalization agreement that was backdated to during the years to amcor provided management services to numerous corporations including btg and epic for an annual fee amcor provided the purchaser with a domestic_corporation and services related to the management of that corporation including but not limited to the following supplying individuals to serve as directors officers and bank signatories supplying a registered agent for the purpose of accepting service of process on the corporation filing annual information reports and payment of any annual fees to the secretary of state and other authorities of the state of the corporation's formation holding annual shareholders' meetings or preparing consents of shareholders in lieu thereof holding directors' meetings preparing corporate minutes of stockholders' meetings and meetings of directors maintaining corporate bank accounts as required and executing documentation prepared by counsel on behalf of the corporation and administering transactions established by said documentation amcor's normal practice was to have its employees serve as officers and directors for its client corporations occasionally amcor used the employees of the offices of those attorneys utilizing amcor's services to serve as officers and or directors of amcor's client corporations date the agreement was signed by petitioner as shareholder and by burton on behalf of btg the introductory part of the capitalization agreement states that petitioner owns the escondido property but legal_title to the property is being held by wtc under holding agreement no for the benefit of petitioner balmac is engaged in redeveloping and marketing a portion of the escondido property amounting to dollar_figure acres and that it expects that acreage to be developed and marketed over the course of the next months and petitioner wishes to transfer the dollar_figure acres to btg in exchange for big_number shares of btg stock the capitalization agreement provides for an assignment of the dollar_figure acres from petitioner to btg petitioner's agreement to execute and deliver to wtc an assignment of beneficial_interest under holding agreement effective date btg will have all rights of direction and control under holding agreement no an agreement by btg to enter into a joint_venture agreement with balmac to further develop and sell the dollar_figure acres and in this regard an agreement by btg to instruct wtc to transfer the entire acreage of the escondido property to balmac and to instruct balmac to hold the dollar_figure acres for benefit of the joint_venture between btg and balmac and the balance of the acres for the benefit of petitioner the capitalization agreement further states that the parties understand that it is to their mutual benefit that balmac acquire title to the entire 86-acre escondido property to enable balmac to conclude arrangements to borrow dollar_figure from first commercial bank the parties intend to effect a sec_351 tax free capitalization and the tax_base on the dollar_figure acres is a carryover_basis the capitalization agreement requires balmac to lend the proceeds of the dollar_figure million land acquisition loan to btg which thereafter is to lend the proceeds to petitioner petitioner is then required to transfer approximately dollar_figure to balmac as a repayment on his prior indebtedness to balmac the transactions contemplated by the capitalization agreement occurred petitioner contributed dollar_figure acres of the escondido property to btg in exchange for big_number shares of btg stock btg entered into a joint_venture agreement with balmac and contributed the dollar_figure acres of the escondido property to the joint_venture the wine ridge joint_venture the proceeds of the bank loan were lent to btg which then lent such proceeds to petitioner who then transferred the money to balmac in repayment of his prior purported debt epic oi weng and the marwick trust epic was incorporated on date oi weng co ltd oi weng a hong kong corporation was the sole shareholder of epic oi weng was wholly owned by the marwick trust the trustee of the marwick trust was grange trustees ltd a wholly owned subsidiary of rea brothers guernsey ltd petitioner was the first trust_protector for the marwick trust susanne ballantyne was the successor trust_protector epic was formed at the request of schiavenza schiavenza's wife lisa aspoy was the president of epic during and epic signed a management agreement with amcor effective date on date petitioner sold his big_number shares of btg stock to epic for dollar_figure million on an installment basis on date btg liquidated and distributed all of its assets a dollar_figure million note from petitioner and btg's interest in the wine ridge joint_venture to epic the dollar_figure million purchase_price was evidenced by a 20-year installment note dollar_figure million note the terms of the dollar_figure million note called for the payment of interest at the rate of dollar_figure percent per annum payable semiannually beginning date principal was to be paid in equal installments of dollar_figure per year beginning date the dollar_figure million note was secured_by an offshore channel islands escrow account managed by rea brothers funding for the offshore escrow account was to come from distributions from the wine ridge joint_venture which were to be made to epic by virtue of epic's interest in the joint_venture and from payments due epic from petitioner with regard to petitioner's dollar_figure million obligation to btg opinion positions of the parties petitioners contend that the sale of the escondido property to balmac was a fiction and that it was in essence part of a financing_transaction they maintain that the dollar_figure deposited by balmac with wtc was never intended to be for the benefit of petitioner or distributed to him according to petitioners the loan from the bank purportedly for the purchase of the escondido property was in reality a loan to the joint_venture which then lent the proceeds to btg which in turn lent the proceeds to petitioner petitioners request that we find as an ultimate fact that petitioner received no net_proceeds from the sale of any portion of the escondido property in or and that petitioner received no compensation or other consideration in exchange for the dollar_figure million deed_of_trust petitioners' version of events is that petitioner transferred dollar_figure acres of the escondido property to btg in exchange for stock and caused the remaining dollar_figure acres to be deeded to balmac as nominee for petitioner accordingly petitioners characterized the transfers as tax-free exchanges under sec_351 they contend sec_351 provides sec_351 general_rule --no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock or continued that btg subsequently contributed the dollar_figure acres to the joint_venture in the alternative petitioners contend that some or all of the escondido property was contributed to balmac as a capital_contribution which would also constitute a tax-free_exchange in contrast respondent argues that the purported sec_351 exchange asserted by petitioner is nothing more than an attempt engaged in subsequent to the completion of the balmac transfer to recast the form of the sale transaction to obtain a more favorable tax consequence respondent maintains that the transfer by petitioner to balmac of the escondido property on date should be characterized as a sale and that in petitioner incurred a long-term_capital_gain in the amount of dollar_figure as a result of receiving dollar_figure million in cash and that in petitioner incurred a long-term_capital_gain in the amount of dollar_figure as a result of the cancellation of the dollar_figure million installment note received in connection with the sale balmac contract the structure of the transaction in this case is unmistakable all the documents and objective evidence support characterizing the transfer of the escondido property from petitioner to balmac as a sale the purchase agreement provided for the purchase of the escondido property by balmac from petitioner for dollar_figure million continued securities in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation petitioner on behalf of balmac applied for and obtained a dollar_figure million bank loan based on a number of representations that were consistent with a sale to balmac further there was a grant deed and deed_of_trust which were filed with the san diego county recorder's office and finally there was the escrow check for dollar_figure that was delivered to petitioner's nominee wtc under the holding agreement as seller and a dollar_figure million installment note that was secured_by the recorded deed_of_trust petitioners did not attempt to show that the sale transaction to balmac was the result of mistake undue influence fraud or duress instead they ask us to disregard the transaction as nothing but a ruse to obtain the dollar_figure million bank loan and want us to believe that the transaction was as they reported for tax purposes we refuse to do so w hile a taxpayer is free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice whether contemplated or not and may not enjoy the benefit of some other route he might have chosen to follow but did not 417_us_134 where a taxpayer seeks to disavow what is purported to be a sale the burden lies with the taxpayer to prove error in the commissioner's determination that the transaction was in fact a sale 29_tc_702 here petitioners failed to prove error in respondent's determination we accept the structure of the transaction as cast by petitioners the substance of the transfer of the escondido property from petitioner to balmac comports with the form of a sale transaction consequently we sustain respondent's determination that petitioner sold the escondido property to balmac having determined that a sale occurred we turn to the tax consequences flowing from petitioner's sale to balmac the purchase_price for the escondido property was dollar_figure million at closing balmac paid dollar_figure million in cash and gave a dollar_figure million installment note security for the note was reconveyed to balmac in and there is no evidence that any obligation to pay the note remained the reconveyance of the note amounts to a cancellation of the note the cancellation requires recognition of gain of dollar_figure under sec_453b and f in sec_453b provides in part sec_453b general_rule --if an installment_obligation is satisfied at other than its face value or distributed transmitted sold or otherwise_disposed_of gain_or_loss shall result to the extent of the difference between the basis of the obligation and-- the fair_market_value of the obligation at the time of distribution transmission or disposition in the case of the distribution transmission or disposition otherwise than by sale_or_exchange sec_453b provides continued an installment_obligation is canceled when there is any cessation of an obligation to pay that would otherwise continue to exist 98_tc_341 revd in part on other grounds 998_f2d_567 8th cir the fact that cancellation occurred within a short time after the note was given to petitioner does not preclude or otherwise affect the application of sec_453b see 906_f2d_1033 5th cir vacating tcmemo_1988_575 claimed btg sale petitioners claim that the escondido property was sold to btg on date however a grant deed conveying the escondido property to balmac was recorded in the san diego county recorder's office on date and petitioner admitted that several of the documents involved in the claimed sec_351 transaction with btg--although dated date--were signed sometime after july continued sec_453b obligation becomes unenforceable -- for purposes of this section if any installment_obligation is canceled or otherwise becomes unenforceable-- the obligation shall be treated as if it were disposed of in a transaction other than a sale_or_exchange and if the obligor and obligee are related_persons within the meaning of sec_453 the fair_market_value of the obligation shall be treated as not less than its face_amount the only business conducted by btg was the receipt of property in a claimed sec_351 transaction and the transfer of property to the joint_venture the dollar_figure million bank loan supposedly made to the joint_venture lent again to btg and then to petitioner in our opinion was simply an attempt to create a basis for interest deductions for petitioner further petitioner's sale of btg stock to epic was in our opinion done in order to create an increase in petitioner's basis in the property from dollar_figure to dollar_figure million prior to the sale of developed lots and the 20-year dollar_figure million note petitioner received in exchange for the stock was an attempt to defer recognition of gain respondent contends that the purported sale of the escondido property to btg and the subsequent sale of the btg stock to epic were a series of sham transactions devoid of economic_substance we have defined that which constitutes a sham in substance as the expedient of drawing up papers to characterize transactions contrary to objective economic realities and which have no economic significance beyond expected tax benefits 85_tc_332 we find that petitioner's transactions with btg and the sale of btg's stock to epic had no economic_substance and were intended only to accomplish tax-motivated objectives they were sham transactions and we will disregard them unreported interest_income the next issue is whether petitioners had dollar_figure of unreported interest_income in petitioners presented no credible_evidence to rebut the presumption of correctness afforded the notice_of_deficiency we were not impressed with the credibility of petitioner's testimony accordingly we sustain respondent's determination that petitioners are liable for unreported interest_income of dollar_figure in interest_deduction the third issue is whether petitioners' deduction of dollar_figure in for interest_paid to epic should be disallowed interest is not deductible if the underlying transaction is a sham nor is interest deductible if it is incurred in a transaction 'that can not with reason be said to have purpose substance or utility apart from their anticipated tax consequences ' 94_tc_738 citations omitted in view of our finding that the sale of the btg stock to epic was a sham_transaction the interest payments to epic are not deductible negligence the final issue is whether petitioners are liable for additions to tax under sec_6653 and sec_6653 on the portion of the underpayment attributable to the transfer of the escondido property to balmac petitioners have conceded the application of all additions to tax raised in respondent's notice_of_deficiency with respect to all other matters petitioners claim however that they were not negligent that they reasonably relied on the advice of experts and that there was substantial_authority for their position sec_6653 and sec_6653 impose an addition_to_tax of percent of the interest on the portion of an underpayment_of_tax attributable to negligence or intentional disregard of rules or regulations negligence is defined as the failure to exercise the due care that a reasonable prudent person would exercise under similar circumstances 731_f2d_1417 9th cir affg 79_tc_714 85_tc_934 reliance on professional advice by itself is not an absolute defense to negligence a taxpayer first must demonstrate that his reliance was reasonable 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 here petitioners failed to do so petitioner engaged in sham transactions petitioner participated in the backdating of documents and in highly questionable transactions a prudent person would not have believed that these purported transactions served a purpose other than tax_avoidance we conclude that petitioners were negligent and did not reasonably rely on the advice of experts consequently petitioners are liable for the additions to tax under sec_6653 and sec_6653 for and to reflect the foregoing and concessions by the parties decision will be entered under rule
